768 So. 2d 592 (2000)
STATE of Louisiana
v.
Jessie D. HOFFMAN.
No. 2000-KD-1609.
Supreme Court of Louisiana.
June 14, 2000.
PER CURIAM.[*]
Granted. The district court is ordered to recall the warrant of execution issued on May 23, 2000, in accordance with the decree issued by this court in State v. Hoffman, 98-3118 (La.4/11/00), 768 So. 2d 542, rehearing denied (La.5/12/00), as amended by this court on May 31, 2000, as follows:
For the reasons assigned herein, defendant's conviction and sentence are affirmed. In the event this judgment becomes final on direct review when either: (1) the Defendant fails to petition timely the United States Supreme Court for certiorari; or (2) that Court denies his petition for certiorari; and either (a) the Defendant, having filed for and been denied certiorari, fails to petition the United States Supreme Court timely, under its prevailing rules for rehearing of denial of certiorari, or (b) that Court denies his petition for rehearing, the trial judge shall, upon receiving notice from this Court under La.Code Crim.Pro. Art. 923 of finality of direct appeal, and before signing the warrant of execution, as provided by La. R.S. 15:567(B) immediately notify the Louisiana Indigent Defense Assistance Board and provide the Board with reasonable time in which: (1) to enroll counsel to represent the defendant in any state post-conviction proceedings, if appropriate, pursuant to its authority under La.Rev.Stat. 15:149.1; and (2) to litigate expeditiously the claims raised in that original application, if filed, in state courts.[1]
NOTES
[*]  Traylor, J. not on panel. See Rule IV, Part 2, § 3.
[1]  We recognize that the district court did not have the benefit of the amended judgment in this matter when it issued the warrant of execution.